The record in this case is in a similar condition to the record in Lum Smith et al. v. Johnson et al., 221 S.W. 982, disposed of by this court at the present term, but not yet reported, and, for the reasons stated in the opinion filed in that case, *Page 245 
we cannot consider the questions presented in appellants' brief.
The record contains no assignment of errors, as required by statute, and therefore, as required by rule 23 (142 S.W. xii), it is our duty to affirm the judgment, unless the record discloses fundamental error.
We have discovered no such error, and therefore the judgment is affirmed.
Affirmed.